Case 1:18-cv-08653-VEC-SDA ~ [pet
}

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

Filed, Sa AVaT Page 1 of 16
FL EI W 2

 

 

   

» - at

 

io
3
2 raoaminanreanti

[ i
Ae |
B70 | 7

  
 

 

 

 

CIVIL CASE #:

 

 

 

 

 

 

SWEIGERT
Vv. 1:18-CV-08653-VEC
GOODMAN JUDGE VALERIE E. CAPRONI

PLAINTIFF’S AMENDED REPLY BRIEE

TO DEFENDANT’S OPPOSITION TO
MOTION FOR LEAVE OF COURT (Dkt. 149)
TO FILE SUPPLEMENTAL COMPLAINT (Dkt, 150)
MAY IT PLEASE THE COURT:

This is an AMENDED pleading; it amends a pleading dated 10/01/2020 described above

(amendment to: REPLY BRIEF TO DEFENDANT’S OPPOSITION TO MOTION FOR

LEAVE OF COURT (Dkt. 149) TO FILE SUPPLEMENTAL COMPLAINT (Dkt. 150)).

Pursuant to Local Rule 6.1(b)(3) this REPLY is served within seven (7) days of the Defendant’s

answering papers (Dkt. 155), submitted in opposition to Plaintiff's Motion for Leave of Court

(Dkt. 149) with an accompanying supplemental complaint (Dkt. 150). A Memorandum of Law

is attached. A certificate of service is included on the last page of this document. So sworn

under oath.

Signed this —__ day of October, 2020.

VES

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95978
Spoliation-netice@mailbox.org

10:5 :2¢e
Case 1:18-cv-08653-VEC-SDA Document 159 Filed 10/08/20 Page 2 of 16
Case 1:18-cv-08653-VEC-SDA Document 159 Filed 10/08/20 Page 3 of 16

 

 

MEMORANDUM OF LAW
TABLE OF CONTENTS
TABLE OF CONTENTS qu. ...cccsssccsccersccssersseressscscensessessassnssnnsstuseustesnecsssssesseussensesnsensassnansenneounones 3
TABLE OF AUTHORITIES .....scsssssssssssssssnssseensrrssssennnsseessensrseestssesrsasesersersnsseserstsnensenssaseessanseees 4
PROCEDURAL HISTORY ........ccssssssscsnscsscensesssnsensnessusscnsceavesssnesssnsevesensatensensensesnessseenseenesensans 5
STATEMENT OF FACTS 00... ccccsscccsssssessssssnsensscseseessnsssesesssesssenscesssseseeseasesetsnssenstenentepensersas 6
LAW AND ARGUMENT .....cccsscssssssscsnscesesssesesssesersseasssescessssasseacceesssessveesesenssveseeeossenssonssenasnasens 7
CERTIFICATE OF SERVICE wcssssssssssssssssssssssssssossscssssseonssesssssnnsees ssseaneesensnentensasneqnenserseseare LS
Case 1:18-cv-08653-VEC-SDA Document 159 Filed 10/08/20 Page 4 of 16

 

TABLE OF AUTHORITIES

Cases

Beneficial Corp. v. FTC, 542 F.2d 611, 617 Gd Cir. 1976) occ cceesescereeereteeeeereeeenesreaseneretes 8
Dove v. Washington Metro. Area Transit Auth., 221 F.R.D. 246, 247 (D.D.C. 2004)... 10
Inre September 11 Litig., 621 F. Supp. 2d 131, 146 (S.D.NCY. 2009) ooo cece ceneeeneeees 9
Karlin v. IVF America, Inc., 93 NY2d 282, 290 ......cccccsscecscessecssscssesssseceevenesseesenesseersaeerbederesteases 8
Marino y. Gotham Chatkboard Mf@. COrp cecccccercssce tics tesceeseeteeenesierseesteseeneeseresesusenvaseeenanses 7
Marino y. Gotham Chalkboard Mfg. Corp., 259 F. Supp. 953, 954 (S.D.NLY. 1966)... 7
McLean vy. Scully, No. 90-2590, 1991 WL 274327 *1 (S.D.N.Y. December 9, 1991) owe 9
Ravo y, Rogatnick, 70 N.Y.2d 305, 520 N.Y.S.2d 533, 514 N.E.2d 1104, 1108 (1987)... 9
Rodriguez v. Conway, No. 10-6243L, 2011 WL 4829725 *1 (W.D.N.Y. September 6, 2011) .....9
Rowe v. U.S. Fidelity & Guar. Co., 421 F.2d 937 ,943 (4th Cir, 1970). eeesreeesereersennteneeees 6

The National Academy of Television Arts and Sciences, Inc., et al. v. Multimedia Systems Design,

TAC., ZDO-CV-F269 oc ccccccssncesesnsssvesseeesnseeeesesseeesepeseeeeeesaepeessenessseeneessscsaesesseaeesessscesseasseaseaqeeeaes 4
Statutes
New York’s General Business Law (NYGBL) §§ 349 — 350 oc ccec cee seeeeereceseseeteasseeweeaey 7
NYGBL § 349 ccc cccccsccssessssseesesscssceeseaeesssseesseseesnessessessesseessesuceesaeesesaescevscensssaseassseenecneeneciaseneveas 8
NYGBL 8§ 349 — 350 ce esscccsseceeseceecseeceseceeaeseeeseceseceesseeseasesaensaeesessasesenacsessaseadsnesneneaeenensaeens 7,8
Rules
Fed. R. Civ. Proc. Rule 15{a)(1)(A)..u. ee ceetcneeeetteseeenteereseserinenseeseaesternecsigseeeneaseensecgsenseasts 4
Rule 15(a) occ ccc cccccccceteceesesseesenecsceseeceneesecsesseessnecseesessseesaascesneenaseesaaieecsenessesievemsetesesesaseseraaesernaeaer® 6
Case 1:18-cv-08653-VEC-SDA Document 159 Filed 10/08/20 Page 5 of 16

Rule 15(C)..... cccssssccesceserseeseesseccesessseeeeaeeescsascsecseesssesesseaseseennessseaesaeshevsceenessseseesessaegasseaseaseessesersage 7
Rule 15(C)(L)(C).....cecesssscccssesscersecsnsevsnessaessnerseevenssesersaesssseersuesenssensassevsesesssenseneesnsersneerassnerss 4,6,7
Rule 150d) cece cccccceeneceseeseneeteeeaecansaessecsersaeceeessssesieseseaeeseesaecessaesseuseceeseesseaeeseeesaesetaseraeeats 9
Rule 1 5(a)(3) ee eescessecssssseecssesseensescetecsseeegesseasseeceascseeseesuessseasentseaeaessecasceetsseesaceaseneeseeneetssaseaeseaees .4
Rules 8(8) 0. cecssecescssssecseesecssccsscseseensevevssessecnseesscsevsserssseesasensesevsaessseaseseatessseasssreensessetiagceeeneeraeregs 7
Treatises

3 J. Moore, FEDERAL PRACTICE, 15.08[2] (2d ed. 1968)... ecccessesseessrerseeeseetenesenaeens 6

3 J. Moore, FEDERAL PRACTICE, 15.08[2], at 874-75 (2d ed. 1968); Note, supra note 6, at

WRIGHT & MILLER, FEDERAL PRACTICE & PROCEDURE § 1504, at 187 (2d ed. 1990)
(CHING CASES)... eee cceceeeeesteeeeeeceteeneeereeedeteeeerereeteeeesieseeeteeeseeeeeeseneeesestisieaeeeanecisestepeereseeneasieeeesgs 6
WRIGHT, MILLER, & KANE, FEDERAL PRACTICE AND PROCEDURE: Civil 3d § 1505,

PRS. 262-63 oi cccescssssccessesseccessseerseveseecensesseceseesseesstesscieessseesessnsestesetsuserseeseiseresseasesseseaaeersesreasenss! 9
Case 1:18-cv-08653-VEC-SDA Document 159 Filed 10/08/20 Page 6 of 16

PROCEDURAL HISTORY
The Court in its wisdom allowed the Defendant five (5) weeks to respond to the Plamtiff’s
Motion for Leave to file the proposed First Supplemental Complaint (FSC) (8/24/2020, Dkt.

144) by ORDER of the Magistrate on 09/02/2020 (Dkt. 146).

On 09/09/2020 Plaintiff amended the original leave of court motion (Dkt. 144), which was

 

accompanied by the proposed FSC, with an amended leave of court motion and new amended

proposed FSC2 (Dkt. 149 & 150).

The five (5) week time window created by the Magistrate’s order (Dkt. 146) apparently allowed
for a potential amendment of the FSC “complaint” (amendment normally required within 21
days after filing date of original pursuant to Fed. R. Civ. Proc. Rule 15(a)(1)(A)) and the
Defendant’s responsive pleading to such an amended motion (within 14 days pursuant to Rule
15(c)1\(C)). Therefore, the Court has allowed the Defendant three (3) weeks to reply to the
amended motion (Dkt. 149 accompanied with FSC2 Dkt. 150)(one week more than allowed by

Rule15(a}(3)); five weeks in total (21 days + 14 days).

By ORDER signed 09/16/2020 (Dkt. 154) the presiding judge attempted to clear up any
confusion regarding related litigation and/or misnomers concerning the Defendant’s
“corporation”. Defendant Goodman is the acting “C.E.O.” of “Multimedia Systems Design,
Inc.”, which is named in related litigation (see The National Academy of Television Arts and
Sciences, Inc., et al. v. Multimedia Systems Design, Inc., 20-CV-7269, Hon. Valerie E. Caproni

presiding).

On 09/30/2020 Defendant filed a one-page opposition (Dkt. 155) to Plaintiff's Dkt. 149 and 150.
Case 1:18-cv-08653-VEC-SDA Document 159 Filed 10/08/20 Page 7 of 16

STATEMENT OF FACTS
1. On 09/10/2019 the Second Amended Complaint (SAC) was docketed (Dkt. 88), which
claimed Defendant Jason Goodman (Def) was “C.E.O.” of a New York State corporation
“Multimedia System Design, Inc.” (para. 7). This name appears to be the correct name not
“Multimedia Systems Design, Inc.” (MSDD (Dkt. 154).
2. Defendant Goodman states in an e-mail message of 4/11/2020 that he is “the CEO of
Multimedia System Design, INC. the entity which owns the registered trademark” (para. 2 in
Dkt. 88). There appears to be confusion of Systems (plural) (Dkt. 154) vs. System, even in the
mind of the presiding judge as stated in Dkt. 154.
3. Since that filing (Dkt. 88) all pleadings mailed to the Defendant by Plaintiff have been
accompanied by a certificate of service addressed to the Defendant as “C.E.O.” of “Multi-media
Design Systems, Inc.” (another misnomer).
4, The Plaintiff seeks to add Multimedia Systems Design, Inc. as an additional defendant

with his pleading papers Dkt. 149 and Dkt. 150.
Case 1:18-cv-08653-VEC-SDA Document 159 Filed 10/08/20 Page 8 of 16

 

 

 

    

 

 

 

 

 

 

CERTIFICATE OF SERVICE
NYS Department of State
Thereby attest that a (rae copy of thls fetter hus been seni de the foHowing nddressecs un Division of Corporations
ihe 6"" day of Soplember, 2015, Entity Information
Jase Goodman, CLO The information contained in this database is current through September 24, 2020.
Muttl-redia Design Systems, Inc.
252 7° Avence, Apart. #65
New Vork, NY E6001 Selected Entity Name: MULTIMEDIA SYSTEM DESIGN, INC,
Selected Entity Status Information
Clerk of the Court, Roons 260 . .
US, District Court Current Entity Name: MULTIMEDIA SYSTEM DESIGN, INC.
500 Peart Street DOS ID #: 1830828
New Yark, New York 10007-1312 Initial DOS Filing Date: TUNE 21, 1994
“ a’ a af , County: NEWYORK.
7
2D. GEORGE SWEIGERT
SPD
28-cv-08653-VEC-SDA Docum@ht 66 piled OS/10/19 Page T4aORT Ae
The MSDI misnomer
5. Rule 15(c) encourages the use of amendments to clarify the original complaint (Dkt. 88)

or to correct an error made in the original complaint without being barred by the statute of
limitations. The section of Rule 15(a) applicable to 15(c) is: "otherwise a party may amend his
pleading only by leave of court or by written consent of the adverse party; and leave shall be
freely given when justice so requires." The test of "justice" employed by the courts is whether
the proposed amendment would unduly prejudice the opposing party. 3 J. Moore, FEDERAL
PRACTICE, 15.08[2], at 874-75 (2d ed. 1968); Note, supra note 6, at 651, Consequently, courts
look to the adverse effects of such an amendment on the party opposing it, and then only those
caused by the moving party's failure to assert the new matter in the original pleading. 3 J.
Moore, FEDERAL PRACTICE, 15.08[2] (2d ed. 1968).

6. While courts typically require some relationship between the original complaint and the

supplemental material, an application for leave to supplement is “addressed to the discretion of

8
Case 1:18-cv-08653-VEC-SDA Document 159 Filed 10/08/20 Page 9 of 16

the court and should be freely granted when doing so will promote the economic and speedy
disposition of the entire controversy between the parties” and will not prejudice the opposing
party. WRIGHT & MILLER, FEDERAL PRACTICE & PROCEDURE § 1504, at 187 (2d ed.
1990) (citing cases). Indeed, district courts should look to whether “some relationship” exists |
“between the newly alleged matters and the subject of the original action.” see Rowe v. U.S.
Fidelity & Guar, Co., 421 F.2d 937 ,943 (4th Cir. 1970) (setting forth the “some relationship”
standard).

7. Rule 15(c)(1)(C) provides for an amendment to relate back to initial pleadings in the
event of changing the name ofa party. This allows a Plaintiff to correct a misnomer without
prejudice to the opposing party if the new party (in this case the proposed party MSDD has
received adequate notice of the claims. Marino v. Gotham Chalkboard Mfg. Corp., 259 F. Supp.
953, 954 (S.D.N.Y. 1966). This is the case for the proposed addition of MSDI. Adding a new
party (MSDJ) is appropriate pursuant to Rule 15(c)(1)(C).

8. The Marino v. Gotham Chalkboard Mfg. Corp., court reasoned that adequate notice was
the driving concern when assessing whether an adverse party would be prejudiced with a Rule
15(c} amendment, (discussing the practical effects of the 1966 amendments to Rule 15(c)) “[t}he
new amendment focuses not on semantics, but on the simple question of whether the party to be
brought in had fair notice of the action.” MSDI has had fair notice of this action through its
“C.E.O.”, the Defendant, and the service of Dkt. 88 and all sequential pleadings thereafter served
upon the Defendant as “C.E.O.” of MSDI, albeit with a corporate misnomer in the certificate of

service, This requires correction and the proper MSDI entity should be added as a party.

Amended First Supplemental Complaint (FSC2) is not futile (Dkt, 150)
Case 1:18-cv-08653-VEC-SDA Document 159 Filed 10/08/20 Page 10 of 16

9. The proposed First Supplemental Complaint (FSC2) (Dkt. 150) is well-pled under Rule
&(a). Counts I, IT and III of the proposed FSC meet the pleading standards of Rules 8(a) with
sufficient specificity to survive a motion to dismiss. Further, the proposed FSC2 does not
introduce separate, distinct, and new claims and causes of action.

10. The Defendant fails to overcome the overwhelming evidence establishing Goodman’s
violations of New York’s General Business Law (NYGBL) §§ 349 — 350 through the use of
Multimedia Systems Design, Inc.’s trademark “CROWDSOURCE THE TRUTH”. The
overwhelming evidence amassed by the Plaintiff in FSC2 (Dkt. 150) established uncontroverted
facts necessary to find violations of NYGBL §§ 349 — 350,

11. Asalleged in the proposed FSC2 (Dkt. 150), the use of fake social media subscribers,
fake podcast “likes”, fake podcast approvals, fake comments, fake Twitter comments, use sock
puppet accounts and “bots” are considered by the New York Attorney General to be violative of
NYGBL, §§ 349 — 350. These devices, calculations, fake displays, fake viewership numbers, etc.

are the means and instrumentalities of the deceptive business practice.

 

12. The U.S. Federal Trade Commission sued the same corporation as the N.Y.A.G.
Devumi. The F.T.C. web-site on the matter proclaimed, “The FTC alleges the defendants sold
fake Twitter followers to actors, athletes, musicians, writers, and others who wanted to increase
their appeal as online influencers. The FTC alleges that Devumi also sold fake Twitter followers
to motivational speakers, law firm partners, investment professionals, and others who wanted to
boost their credibility to potential clients: .... By selling and distributing fake indicators of social
media influence to users of various social media platforms, the FTC alleges the defendants
provided their customers with the means and instrumentalities to commit deceptive acts or

practices, which is itself a deceptive act or practice in violation of the FTC Act.” [emphasis

10
Case 1:18-cv-08653-VEC-SDA Document 159 Filed 10/08/20 Page 11 of 16

added]. Cite: https://www.ftc.gov/news-events/press-releases/2019/10/devumi-owner-ceo-
settle-ftc-charges-they-sold-fake-indicators

13. As stated i the amended proposed FSC2, the Defendant’s inflated position was created
by fake “likes”, fake “comments”, fake “views”, fake “subscribers”, sock puppet accounts and
Twitter bots (“means and instrumentalities”).

14. Defendant Goodman has NOT denied this practice of using fake indicators of social
media influence in his pleading papers (Dkt. 155). Taken as true, as in the event of a motion to
dismiss, this Court must assume that the Defendant is using a deceptive and inflated social media
influencer position (injury to public-at-large) to attack the Plaintiff with smear campaigns (injury
to Plaintiff).

Defendant’s misconduct is deception per NYGBL

15, The term “deceptive” has a well-understood meaning in consumer law. In Beneficial
Corp. v. FTC, 542 F.2d 611, 617 (3d Cir. 1976), the court noted "the likelihood or propensity of
deception is the criterion by which advertising is measured."

16. Asreasoned in Karlin v. IVF America, Inc., 93 NY2d 282, 290 (NYGBL § 349... “on
(its) face appl(ies) to virtually all economic activity and (its) application has been
correspondingly broad ...taking into account not only the impact on the ‘average consumer‘ but
also on ‘the vast multitude which the statutes were enacted to safeguard-including the ignorant,
the unthinking and the credulous who, in making purchases, do not stop to analyze but are
governed by appearances and general impressions”).

17, In fact, on Friday, 10/02/2020, Defendant announced on his social media podcasts that
FACEBOOK, LLC has now terminated (1) Mr. Goodman’s personal Facebook account, and (2)

the Facebook account of “CROWDSOURCE THE TRUTH”. This termination was for multiple

11
Case 1:18-cv-08653-VEC-SDA Document 159 Filed 10/08/20 Page 12 of 16

violations of community standards. The violation appears to be related to the dissemination of
the COVID-19 “Plandemic” conspiracy videos on the Facebook channels. It is believed that this
action was taken for the same reason YouTube, LLC has suspended Defendant Goodman’s
advanced podcast features known as “LIVESTREAMING” for ninety (90) days. Further,
YouTube, LLC apparently suspended advanced features on the “CROWDSOURCE THE

TRUTH TWO” channel for “harmful content” as well.

 

Are BBC Parallel Narratives Driving Fake News with Real Characters? with Special Guest David Hawkins
4,580 views + Premiered Oct 2, 2020 ide 3420 N12 SHARE) ==} SAVE aes

Above: Jason Goodman displays Facebook termination notice during 10/02/2020 podcast.

Yow Fenebook soonurd wan ceeblad i

Standarts, This decision can be reversad —

 

18. The FSC2 (Dkt. 150) described a months long pattern of deception perpetrated upon the
general public with regards to the “harmful content” of the Defendant’s “COVID-19 piandemic”

conspiracy theory content embedded in his commercial speech podcasts, designed with the

12
Case 1:18-cv-08653-VEC-SDA Document 159 Filed 10/08/20 Page 13 of 16

ultimate objective of creating angst in the public causing consumers to become subscribers
(patrons) to his credit card video services (advertisements in disguise).

19. The Court may infer by the foregoing circumstances that Facebook terminated these
accounts for the publication of deceptive and harmful content directed at New York citizens at
large. These circumstances amplify the other concerns about the deceptive nature of the
Defendant’s business model (as expressed by the N.Y.A.G. and F.T.C.).

Defendant and proposed defendant MSDI are jointly liable

20. Under New York law Plaintiff is entitled to sue Goodman and MSDI by reason of their
conduct, acting jointly or in common, or either jointly or severally. Legal standards indicate that
individual defendants (like Goodman) and corporate defendants (ike MSDI) can be held jointly
and severally liable as a common enterprise. Thus, the Court should consider that Goodman and
MSDI acted as a common enterprise. In re September 11 Litig., 621 F. Supp. 2d 131, 146
(S.D.N.Y. 2009) which relied upon Ravo v.

Rogatnick, 70 N.Y.2d 305, 520 N.Y.S.2d 533, 514 N.E.2d 1104, 1108 (1987).

21. Rule 15(d) expressly allows for supplemental complaints to “cure” defects in the initial
complaint, Adding MSDI as a party cures the defect of the SAC (Dkt. 88). Rule 15(d)
permits a supplemental pleading to correct a defective complaint and circumvents “the needless
formality and expense of instituting a new action when events occurring after the original filing
indicated a right to relief.” WRIGHT, MILLER, & KANE, FEDERAL PRACTICE AND
PROCEDURE: Civil 3d § 1505, pgs. 262-63.

22. As stated by this Court in McLean v. Scully, No. 90-2590, 1991 WL 274327 *1
(S.D.N.Y. December 9, 1991) it is entirely appropriate for new defendants to be added via a Rule

15(d) supplemental pleading under circumstances such as these. See also, Rodriguez v. Conway,

13
Case 1:18-cv-08653-VEC-SDA Document 159 Filed 10/08/20 Page 14 of 16

No. 10-6243L, 2011 WL 4829725 *1 (W.D.N.Y. September 6, 2011) (“Supplemental relief may
include the addition of new defendants,” permitting supplemental complaint under Rule 15(d)
adding new party).

CONCLUSION
To the general public, it would appear that there is some social consensus to hold the Plaintiff up
to scorn and ridicule as supported by fake indicators of the social media standing that the
Defendant does not legitimately have. The Plaintiff remains the victim of this smear machine
operated by Goodman under the MSDI trademark. This activity is considered a violation of the

NYGBL by New York’s Attorney General.

Defendants (Goodman and/or MSDIJ) are not prejudiced by any short delay that supplementing
the complaint might cause. Discovery has not yet begun, and this lawsuit remains in the
pleading stages. Granting Plaintiff's leave to file a supplemental complaint will not substantially

delay this case.

Under Rule 15, the burden is generally on the non-moving party to persuade the court “to deny”
the motion. The Defendant’s papers (Dkt. 155) have not done this. See Dove v. Washington

Metro. Area Transit Auth., 221 F.R.D. 246, 247 (D.D.C. 2004),

The Plaintiff herein PRA YS that this Court reject Defendant’s answering papers (Dkt. 155) as
unpersuasive and permit the First Supplemental Complaint (Di. 150) to be recognized as an

operative supplement to the Second Amended Complaint (Dkt. 88).

V6-S,

D. G. SWEIGERT, C/O
GENERAL DELIVERY
ROUGH AND READY, CA 95975

(oe -S.2oe

14
Case 1:18-cv-08653-VEC-SDA Document 159 Filed 10/08/20 Page 15 of 16

CERTIFICATE OF SERVICE
I HEREBY ATTEST that a true copy of the attached pleadings has been sent to the
following addressees on the 5 day of October via prepaid First Class U.S. Mail. So sworn

under oath.

Jason Goodman, CEO
Multimedia Systems Design, Inc.
252 7" Avenue, Apart. #68

New York, NY 10001

PRO SE OFFICE, #200

U.S. District Court

500 Pearl Street

New York, New York 10007-1312

IOSLT ,

D. G, SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

/O-S De

 

15
 

  

OSS SRB = SAFO SS2aief “ISAM JOLINSUOS-1S0d WIO/ SPELL 5] SCOISALUS Si)
cv-08653-VEC-SDA Document 159 Filed 10/08/20 f€ge 16 of 16

 

Casé 1:18

  

 

 

 

DATE OF DELIVERY SPECIFIED*

 

ff, USPS TRACKING™ INCLUDED*

   

INSURANCE INCLUDED *

PICKUP AVAILABLE

" # Domestic only

WHEN USED INTERNATIONALLY,
& CUSTOMS DECLARATION
LABEL MAY BE REQUIRED.

EXPECTED DELIVERY DAY: 10/08/20

USPS TRACKING® NUMBER

IN

9508 5162 1162 0279 4339 39

 

   

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

         

 

PRO SE OFFICE, Room 200
USS. District Court
500 Pearl Street

New York, New York 10007-1312

 
 

  
 

 

UNITED STATES.
Ea

VISIT US AT USPS.CO}

ORDER FREE SUPPLIES ONLINE

 
